Citation Nr: 0829025	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  04-41 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to February 
1988.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which denied service connection 
for a back condition.  

The veteran testified at a March 2006 Board hearing; the 
hearing transcript has been associated with the claims file.

The Board remanded the case to the RO for further development 
in June 2007.  Development has been completed and the case is 
once again before the Board for review.


FINDING OF FACT

The veteran's low back disorder is not etiologically related 
to active service.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service, and arthritis may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a June 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate her claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  

A June 2007 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  However, the RO cured any VCAA 
notice deficiency by issuing fully compliant notice in June 
2007.  The RO readjudicated the case in an April 2008 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  

The veteran's service treatment records, VA and private 
treatment records, a VA examination report, and a Board 
hearing transcript have been associated with the claims file.  
VA has provided the veteran with every opportunity to submit 
evidence and arguments in support of her claim, and to 
respond to VA notices.  The veteran and her representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records, to include a June 1983 induction 
examination, and August 1986 periodic examination, and 
clinical treatment records do not reflect any complaints, 
diagnoses, or treatment for a back disorder.  Service 
treatment records did not include a separation examination 
report.  

The Board notes that the veteran contends that she was 
treated in 1985 for a back injury.  A review of clinical 
treatment records dated in 1985, however, shows that the 
veteran was treated in July 1985 for pain in the lower 
abdomen after falling in the shower.  At that time, the 
veteran reported having shooting pain that started from the 
lower abdomen and radiated to the legs.  The veteran had pain 
with abduction and extension of the right leg.  She was 
assessed with muscle strain.  A second July 1985 treatment 
note, dated a few days later, shows that the veteran was 
again seen for a strain of the right thigh and discomfort 
with strenuous activity.  No back pain or back injury was 
noted, and no chronic residuals of a right thigh strain were 
indicated by service treatment records.

During the veteran's March 2006 Board hearing, she described 
her in-service injury in which she fell in the bath tub.  She 
stated that she pulled some muscles on her right side, with 
pain going into the right leg and around the abdomen at that 
time.  She reported that after this injury, she had a fall on 
the right side, and had two or three days bed rest.  The 
veteran reported doing a lot of running and marching in 
service.  She indicated that she did not go to sick call for 
her back, but indicated that her falling injuries were 
treated with rest, hot compresses, and Motrin.  

Post-service private treatment records show that the veteran 
was seen for back pain, diagnosed as back strain in January 
1989.  The veteran reported sudden onset of pain when she 
pivoted on the left leg and reached with the left arm.  
January 1989 x-rays of the lumbosacral spine show that the 
veteran had a normal lumbar spine.  The disc spaces were well 
maintained, the azygo apophyseal fact joints appeared normal, 
and sacroiliac joints were unremarkable.  

VA treatment records show that the veteran was seen in August 
2004 for chronic back discomfort.  The veteran described 
having an in-service back injury.

A September 2005 VA examination included a review of the 
claims file.  The veteran reported the onset of low back pain 
after a 1985 fall in a shower.  She reported that she was 
diagnosed with low back strain.  She reported that her back 
went out on her in 2003, but that she was otherwise without 
back complaints.  A physical examination was completed.  The 
veteran was diagnosed with lumbar strain.  The examiner 
stated that he could find no report of a low back injury in 
service treatment records and only treatment for a right 
groin injury.  However, per the veteran's history, he stated 
that he believed the veteran's current back condition was due 
to military service.  The examiner stated that this was 
simply based on history and could not be confirmed in the 
military record.  September 2005 x-rays of the lumbar spine 
were normal.  

In an October 2005 addendum, the VA examiner noted that he 
reviewed the claims file again.  Service treatment records 
show that the veteran was complaining of pain in the lower 
abdomen diagnosed as muscle strain.  She was treated with bed 
rest.  Further review of the claims file revealed a low back 
muscle strain treated conservatively in January 1989.  The 
examiner stated that this was the first mention of back pain 
in the claims file.  Based on this additional review, the 
examiner opined, per all the medical records given, that the 
veteran's low back pain was most likely related to the 1989 
work injury.

May 2003 private treatment records, submitted subsequent to 
the veteran's VA examination, show that in May 2003, the 
veteran was admitted to an emergency room for back pain of 
several hours duration.  The veteran had injured her back 
that morning.  While bending over, she twisted and had spasms 
and pains in her lower back.  She reported that she never had 
chronic back pain.  She was diagnosed with back pain with 
acute injury, most likely muscle strain.  May 2003 x-rays of 
the lumbar spine were negative; however, a May 2003 MRI 
showed mild degenerative disc changes at L4-5 and L5-S1.  

In a May 2008 lay statement from the veteran, she stated that 
during the past 16 years, she had not experienced any back 
pain symptoms other than having to stretch out the spine 
every morning as instructed by her VA physician.  She stated 
that the Board should take into consideration the culture and 
stressful working conditions in the unit in which she served.  

Although medical evidence indicates that the veteran has a 
current diagnosis of lumbar strain, and there is MRI evidence 
of mild degenerative changes in the lumbar spine; a current 
back disorder is not shown to have been incurred in service.  
The veteran has reported that she sustained a back injury in 
service; however, service treatment records do not reflect 
such an injury.  The earliest indication of a back disorder 
was in January 1989, when the veteran was seen for a back 
strain after a twisting injury.  She was seen again in May 
2003 for muscle strain.  

During a September 2005 VA examination, the veteran reported 
that she was diagnosed with low back strain in service.  
Although the examiner found no report of a low back injury in 
service treatment records, based on the veteran's reported 
history, the examiner opined that the veteran's current back 
condition was due to military service.  The Board notes that 
medical opinions premised upon an unsubstantiated account of 
a claimant are of no probative value and does not serve to 
verify the occurrences described.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  The veteran was not diagnosed with low back strain 
in service, as she reported.  Thus, the September 2005 
opinion, which was premised upon that statement, cannot be 
considered as material evidence.  Upon further review of the 
records, the examiner stated in an October 2005 addendum, 
that per all the medical records given, the veteran's low 
back pain was most likely related to the 1989 post-service 
injury.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

The Board acknowledges that the veteran is competent to give 
evidence about what she experienced.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

In this case, the veteran has reported that she injured her 
back in a fall in service.   However, service treatment 
records show that the veteran was not treated for her back in 
service.  She was instead treated for her pain in her abdomen 
and right thigh, diagnosed as a strain of the right thigh.  
During her March 2006 Board hearing, the veteran stated that 
she did pull some muscles on her right thigh, with pain in 
the right thigh and abdomen, but alluded to injuring her back 
in a subsequent falling injury a few days later.  A review of 
the service treatment records shows that the veteran was seen 
a few days after her initial injury; however, she was seen 
again for a right thigh strain, and not for a back injury.  
Service treatment records simply do not reflect a back injury 
at any time during service.  In light of contemporaneous 
medical evidence which shows that the veteran was treated for 
a strain of the right thigh, and not back strain in service, 
the Board finds that the veteran's statements are not 
credible.  The Board finds that service treatment records 
provide more probative evidence of the veteran's actual 
complaints and diagnoses rendered at that time in service.  

Medical evidence of record does not reflect an in-service 
back injury, and the veteran's reports of such an injury have 
not been confirmed.  Probative medical evidence does not show 
that the veteran's current back disorder is related to 
service.  Therefore, the Board finds that service connection 
for a back disorder is not warranted.  

C.  Conclusion

Although the veteran has a current back disorder, a back 
disorder was not shown in service, arthritis did not manifest 
within one year of separation of service, and the most 
probative medical evidence does not relate a current back 
disorder to service.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
veteran has a current back disorder etiologically related to 
active service.  The appeal is accordingly denied.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the veteran's claim.


ORDER

Service connection for a back disorder is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


